Title: Cotton Tufts to John Adams, 20 June 1781
From: Tufts, Cotton
To: Adams, John


     
      Dear Sir
      Boston June 20. 1781
     
     I am told that a Vessell will this Day sail for Holland. I know not how to neglect so fair an Opportunity of Writing, convinced that a Line from your Friend will be acceptable, if it be only to inform you that we have an Existence in America as an independent Nation, that our Commonwealth lives, that our annual Election is Compleated, the Legislative and executive Bodies organized, That our Families and Connections are well and that the Season is truly promising having been blessed with frequent Rains. Our Crops of Grass will be great and the English Grain has a fine Aspect. Great Quantities of the Syberian wheat have been sown this year throughout the State. Hitherto it has succeeded and no blast has happened to it, since its first Introduction in the Country, it is about Six years since any of this Grain was heard of here—a few Quarts was in the Hands of blank in MS in Portsmouth—last year some Farmers raised 2 or 300 Bushells.
     The Scituation of our public Affairs is not at present so favourable as I could wish for. For want of naval Assistance, the Enemy have gaind many Advantages, they have bent all their Force to the Southward, have established Posts at Virginia, North Carolina &c. and are ravaging the Southern States. They have met with many severe Checks, have lost many Men and the Army at South Carolina under Gen. Cornwallis is supposed to be lessened one half—by Battles, Sick­ness, Desertion &c. Gen. Green has opposed the Enemy with a very inferior Force and under the greatest Embarassments has kept a Body sufficient to prevent the Conquest of those Countries, he has performed Wonders.—The Depreciation of our Paper Currency has been the fatal Source of almost all the Misfortunes We have suffered for several years past. Our Enemies are continually availing themselves of every Advantage that can be obtaind from a fluctuating Currency. They have but too well succeded in their Plans. A late Shock We have sustained, by a sudden Depreciation of the old continental Emission from 75 to 200, 250 and even 300—in one Week it fell from 75 to 150. I flatter myself that this will in the End rather serve than disserve us. It has pretty generally convinced People that We must not any longer depend on a paper Medium, and such Measures are now pursuing and will I hope be carried into effect, as will enable us to conduct our affairs with Stability. It was necessary that we should be severely whipd and a whipping we have had, such as is sensibly felt and will leave a lasting impression. It will purify our Minds, open our Faculties and lead us to guard against those Evils, which must have proved our Ruin if persisted in.
     This Morning a Report prevails that the French Fleet and Army under the Command of blank in MS have retaken St. Lucia. I think there is a great Probability of it. We have had Advice some Days agone, that on the arrival of this Fleet in the West Indies, Rodney was before Martinico, who upon their Appearance, left his Station, attacked the French, found his Fleet unable to cope with the French and ran. The French pursued and cut him off from St. Lucia, took that Opportunity of Landing 4 or 5000 Troops and laid Seige to it.
     
     
      22d.
     
     By authentic Accounts from the Southward, The Enemy have joined their several Armies at Richmond—to the Number of 6000. Marquiss of Fayette commands our Forces in that Quarter. At present his Army is much inferior to the British. The latter will triumph for a Time; but I trust their Triumphs will be short, as such Measures are taking as will with the Smiles of Providence turn the Scale. While Cornwallis has withdrawn his Army from South Carolina, Genl. Green is taking one Post after another and will soon be master of all their Fortresses except the Capital.
     This day a Letter from Genl. Washington to Genl. Heath Dated New Windsor June the 15. 1781, contains the following Intelligence “Since the Enemy formed a Junction of their several Corps in Vir­ginia, nothing material has happened in that Quarter. On the 10th of May Lord Rawden was compelled to evacuate Camden with Precipitation, leaving behind him three of his Officers and 50 Privates so dangerously wounded as to be unable to be removed. On the 11th the strong Post of Orangeburg surrendered to Genl. Sumpter: a Colenel, several Officers and upwards of 80 men were made Prisoners. On the 12th. the garrison of Fort Mott, consisting of 7 officers 12 non commissioned officers and 165 Privates, surrendered by Capitulation to Genl. Marian.
     On the 15th Fort Granby capitulated to Lieut. Col. Lee, the Garrison were made Prisoners and consisted of 1 Lieut. Col., 2 Majors, 6 Captains, 6 Lieutenants, 2 Sergt. Majors, 3 Ensigns, 2 Surgeons, 17 Sergeants, 9 Corporals, and 305 Privates. Large Quantities of Provisions were captured at some of the Posts. At the same Time the Posts of Augusta and Ninety Six were invested by Gen. Pickings: and Gen. Greane on the 16th of May had determined to march the Army to expedite their Reduction.”
     I have wrote to You by 4 or 5 Conveyances but have not been so happy as to receive a Line from you since you left America. Be pleased to remember me to Mr. Thaxter to whom I have repeatedly wrote and have received but one Letter of March 1780. His Parents and Connections are well—Your Family also, on whom I called on Tuesday in my way to this Town, where I am at present stationed and have taken a Post in public Life in compliance with the Call of the Electors of the County of Suffolk.
     
      I am with sincere Regards Yr. affectionate Friend & H Sert,
      C.T.
     
    